Examiner's Amendment/Comment

An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
This application has been examined. Note is made of the election by the applicant of the design shown in Embodiment 1 (Figs. 1.1-1.5). Accordingly, the designs shown in Embodiments 2-11 (Figs. 2.1-11.5) stand withdrawn from further prosecution before the examiner, the election having been made without traverse in the papers received 10/05/2021. 37 CFR 1.142(b).
Applicant has made an informal traverse of the restriction requirement by arguing that the non-elected embodiments present useful enablement information to one of ordinary skill in the art and while no explicit request to keep all the embodiments together in the same application has been made, the examiner understands this to be the thrust of the argument. It is noted that the applicant has made application to the International Bureau for eleven designs, has numbered the reproductions in a manner that clearly indicates that they are to be considered as individual designs, and has named embodiment 1 as a “set” and each of embodiments 2-11 as a “component.” Accordingly the examiner understands the claims in each embodiment to be distinct as described in the restriction requirement of 08/17/2021 and therefore that requirement is made final.
Drawings
Per the election, Figures 2.1-11.5 are hereby canceled by the examiner.
Specification
Per the election, the descriptions of Figures 2.1-11.5 are hereby canceled by the examiner.
Examiner’s Comment Regarding the Appendix
The six appendices submitted with the papers of 10/05/2021 have been reviewed by the examiner. They will remain a part of the application and do not require cancelation. However, it is understood that the claimed design is limited to Figs. 1.1-1.5 shown in the reproductions. The appendices form no part of the claimed design.
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K./Examiner, Art Unit 2913                                                                                                                                                                                                        



/George D. Kirschbaum/Primary Examiner, Art Unit 2922